 Case 1:20-cv-00865-MN Document 12 Filed 09/21/20 Page 1 of 2 PageID #: 380



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

 MOUNTECH IP LLC,

                      Plaintiff,                  Civil Action No. 1:20-cv-00865-MN

       v.

 BLACKBERRY CORPORATION, et al.,                  TRIAL BY JURY DEMANDED

                      Defendants.


                   NOTICE OF DISMISSAL WITHOUT PREJUDICE

       Now comes Plaintiff Mountech IP LLC, by and through its counsel, and pursuant to Fed.

R. Civ. P. 41(a)(1), hereby voluntarily dismisses all of the claims asserted against Defendant

Blackberry Corporation only in the within action WITHOUT PREJUDICE.                Blackberry

Corporation has not served an answer or a motion for summary judgment.

       The claims against Defendant TCT Mobile (US), Inc. remain.

 Dated: September 21, 2020                   Respectfully submitted,

                                             CHONG LAW FIRM PA

                                             /s/ Jimmy Chong
                                             Jimmy Chong (#4839)
                                             2961 Centerville Road, Suite 350
                                             Wilmington, DE 19808
                                             Telephone: (302) 999-9480
                                             Facsimile: (877) 796-4627
                                             Email: chong@chonglawfirm.com

                                             ATTORNEY FOR PLAINTIFF
Case 1:20-cv-00865-MN Document 12 Filed 09/21/20 Page 2 of 2 PageID #: 381




                             CERTIFICATE OF SERVICE


       The undersigned hereby certifies that a true and correct copy has been electronically

filed using the CM/ECF filing system, which automatically sends email notifications to all

counsel of record and which will permit viewing and downloading of same from the CM/ECF

system on September 21, 2020.

                                          /s/Jimmy Chong
                                          Jimmy Chong
